Appeal by the defendant from a judgment of the Supreme Court, Queens County (Eng, J.), rendered August 6, 2003, convicting him of robbery in the first degree, sodomy in the first degree (two counts), sexual abuse in the first degree (two counts), and unlawful imprisonment in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the prosecutor’s allegedly improper comments during summation requires reversal of his conviction is unpreserved for appellate review (see CPL 470.05 [2]; People v Tonge, 93 NY2d 838 [1999]; People v Smith, 13 AD3d 401, 402 [2004], lv denied 4 NY3d 803 [2005]), and in any event, is without merit (see People v Acevedo, 2 AD3d 452 [2003]; People v Myers, 305 AD2d 429 [2003]). H. Miller, J.P., Krausman, Crane and Fisher, JJ., concur.